      Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 1 of 20
        Case 5:20-cv-01008-PRW Document 1 Filed 10/05/20 Page 1 of 4



             IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

(1)SEAN ARVELO,                               )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )
                                              )     Case No. CIV-20-1008-PRW
(1)ELLIOTT ELECTRIC SUPPLY,                   )
                                              )
INC.,                                         )
                                              )
              Defendant.                      )
                                NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1332, 1367, 1441 and 1446, Defendant Elliott

Electric Supply, Inc.("Defendant"), hereby removes this action from the District Court of

Oklahoma County, Oklahoma where it was filed as Case No. CJ-2020-4308, styled Sean

Arvelo v. Elliot Electric Supply, Inc., (the "State Court Lawsuit")1, to the United States

District Court for the Western District of Oklahoma. Removal is proper for the following

reasons:

        1.    Elliot Electric Supply, Inc. is the defendant in a civil action brought against

it in the District Court of Oklahoma County, State of Oklahoma, and titled Sean Arvelo v.

Elliott Electric Supply, Inc., Case No. CJ-2020-4308.

       2.     As alleged in paragraph 1 of Plaintiff's Petition, at the time of filing this

 action Plaintiff was an adult resident of the State of Oklahoma.




 1 The Plaintiff misspelled the name of Defendant. The Plaintiff spelled Defendant's name
 as "Elliot" but the correct spelling is "Elliott."
       Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 2 of 20
         Case 5:20-cv-01008-PRW Document 1 Filed 10/05/20 Page 2 of 4



       3.     At the time of the filing this action and at the present time, Defendant was

and is a foreign for-profit business corporation incorporated under the laws of the State of

Texas with its principal place of business in Nacogdoches, Texas.

       4.     In Plaintiff's Petition, he has asserted federal claims for disability

discrimination, including a failure to accommodate his disability, and retaliation in

violation of Americans with Disabilities Act, 42 U.S.C. § 12101 et seq (ADA). Plaintiff

further claims that Defendant's conduct violated the Oklahoma Anti-Discrimination Act

("OADA"), an Oklahoma law prohibiting an employer from teii iinating an employee for

being a medical marijuana card holder, and Oklahoma law prohibiting an employer from

discriminating against an employee for suffering and reporting an on-the-job injury.

       5.     This civil action is removable to the United States District Court for the

 Western District of Oklahoma because Plaintiff's claims arise under the Constitution,

 laws or treaties of the United States, specifically, the ADA, pursuant to 28 U.S.C. § 1331

 and 28 U.S.C. § 1441(a)2. The Court has supplemental jurisdiction over Plaintiff's state

 law claims. 28 U.S.C. § 1367.

       6.     The aforementioned action was commenced by service of summons upon

 Defendant on September 16, 2020. This Notice of Removal is, therefore, timely filed

 under the provisions of 28 U.S.C. § 1446.




 2 The case is also removable based on diversity of citizenship. 28 U.S.C. § 1332. The
 Plaintiff is a resident of Oklahoma and Defendant is a foreign for-profit business
 corporation with its principle place of business in Nacogdoches, Texas and is a citizen of
 the State of Texas and the amount in controversy exceeds $75,000.

                                             2
      Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 3 of 20
        Case 5:20-cv-01008-PRW Document 1 Filed 10/05/20 Page 3 of 4



      A copy of all process, pleadings, and other documents filed in the State Court

Lawsuit are attached hereto as follows:

             Exhibit 1- Petition, filed September 11, 2020

             Exhibit 2 - Entry of Appearance - Leah IV]. Roper for Plaintiff

             Exhibit 3 - Entry of Appearance - D. Colby Addison for Plaintiff

             Exhibit 4 - Docket sheet from the District Court of Oklahoma
                         County, State of Oklahoma

      Defendant will promptly provide Plaintiff written notice of the filing of this Notice

of Removal pursuant to 28 U.S.C. § 1446(d). Defendant will also file a copy of the

Notice of Removal with the District Court Clerk of Oklahoma County, State of

Oklahoma.

                                           Respectfully submitted,

                                           s/Allen L. Hutson
                                            Allen L. Hutson, OBA #30118
                                            Melissa R. McDuffey, OBA #32463

                                           -- Of the Firm --

                                           CROWE & DUNLEVY
                                           A Professional Corporation
                                           Braniff Building
                                           324 N. Robinson Ave., Suite 100
                                           Oklahoma City, OK 73102-8273
                                          (405)235-7700
                                          (405)239-6651 (Facsimile)
                                           allen.hutson@crowedunlevy.com
                                           melissa.mcduffey@crowedunlevy.com

                                           ATTORNEYS FOR DEFENDANT ELLIOT
                                           ELECTRIC SUPPLY,INC.



                                            3
       Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 4 of 20
         Case 5:20-cv-01008-PRW Document 1 Filed 10/05/20 Page 4 of 4



                            CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of October, 2020, the above and foregoing was
filed in the Western District Court of Oklahoma, that a true and correct copy of said
Notice of Removal was served upon the above-named plaintiff, by emailing and mailing
said copies to plaintiff's attorney of record, and further that a copy of said Notice of
Removal was filed with the Court Clerk of Oklahoma County, Oklahoma.

        D. Colby Addison
        Leah M. Roper
        CENTER FOR EMPLOYMENT LAW
        1133 N. Portland Ave.
        Oklahoma City, OK 73107
        colby@centerforemploymentlaw.com
        leah@centerforemploymentlaw.com

        ATTORNEY FOR PLAINTIFF


                                         s/Allen L. Hutson
                                         Allen. L. Hutson




                                            4
3612072.3
 Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 5 of 20
  Case 5:20-cv-01008-PRW Document 1-1 Filed 10/05/20 Page 1 of 5


                                                                 FILED IN DISTRICT COURT
                                                                   OKLAHOMA COUNTY

   IN THE DISTRICT COURT OF OKLAHOMA COUNTY SEP. 11 2020
               STATE OF OKLAHOMA           RICK WARREN
                                            COURT CLERK
SEAN ARVELO,                            108
               Plaintiff,
v.
                                             Case No. CJ-2020—
ELLIOT ELECTRIC SUPPLY,
INC.,
              Defendant.
                                                      CJ )
                                                         (0, 0211
                                                                              308
                                 PETITION
      COMES NOW THE PLAINTIFF, and for his cause of action herein
alleges and states as follows:
 1.   Plaintiff is Sean Arvelo, an adult resident of the State of Oklahoma.
 2.   Defendant is Elliot Electric Supply, Inc., a foreign for-profit business
      corporation that operates in the State of Oklahoma.
                            CLAIMS AND VENUE
 3.   Plaintiff's causes of action are for Defendant's violations of the
      Americans with Disabilities Act, the Oklahoma Anti-Discrimination Act,
      Oklahoma's law (at the time of the termination) preventing termination
      of an employee for being a medical marijuana card holder, and
      Oklahoma's law preventing discrimination and retaliation against
      individuals who suffer and report an on-the-job injury.
 4.   All of the acts described herein occurred in the State of Oklahoma, and
      Defendant can be served in Oklahoma County.




                                                                   EXHIBIT
Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 6 of 20
 Case 5:20-cv-01008-PRW Document 1-1 Filed 10/05/20 Page 2 of 5




                         STATEMENT OF FACTS
5.    Defendant employed fifteen (15) or more employees during each of at
      least twenty (20) weeks of the current or proceeding calendar year and
      is a covered employer under the ADA. There is no minimum number of
      employees required to be covered by the DADA.
6.    Plaintiff was an employee of Defendant from approximately January 13,
      2019. until his termination on August 15, 2019. At the time of Plaintiff's
      termination. Plaintiff was a Warehouse Associate.
7.    On or about March 12, 2019, Plaintiff disclosed to his immediate
      supervisor Lena Shoup (Warehouse Manager) that he was prescribed
      medical marijuana. Additionally, Plaintiff discussed his prescribed
      medication with David Tanner (Store Manager). At the time, Plaintiff
      provided the card to Shoup and she made a copy of the card and returned
      the card to Plaintiff later that day.
8.    On or about April 13, 2019, Plaintiff received a pay raise based on his
      performance.
9.    On or about July 30, 2019, Plaintiff suffered an on-the-job injury and
      reported it to Defendant. Plaintiff's supervisor (Cody Bond) drove him to
       the hospital for medical treatment.
10.   On or about July 31. 2019, Plaintiff missed work due to symptoms
      related to the injury.
11.   On or about August 1, 2019, Shoup and Tanner discussed his injury with
      him and concerns about any medical restrictions, which were, to the best
      of Plaintiff's recollection, twenty-five to thirty-five pounds lifting
 Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 7 of 20
  Case 5:20-cv-01008-PRW Document 1-1 Filed 10/05/20 Page 3 of 5




      restrictions. Respondent required Plaintiff to continue lifting beyond his
      lifting restrictions.
12.   On or about August 2, 2019. Plaintiff worked his shift and was called to
      return to work because of the hours he missed due to his on-the-job
      injury. Out of concern with his workers compensation rights, Plaintiff
      contacted Corporate HR (Missy Elliot in Nacogdoches, TX)asking about
      whether the injury was reported and to ensure his medical treatment
      was going to be taken care of. Later that day, Defendant sent Plaintiff to
      Concentra for a drug test and medical evaluation. Plaintiff disclosed to
      Concentra that he was prescribed medical marijuana.
13.   On or about August 5,2019,Defendant disciplined Plaintifffor the hours
      he missed related to the on-the-job injury.
14.   On or about August 6th, 7th, 9th, 12th, and 14th of 2019, Concentra
       required Plaintiff to attend physical therapy related to the on-the-job
       injury.
15.    On or about August 8, 2019, I was notified by Concentra that my drug
       test showed marijuana use.
16.    On or about August 15, 2019, Lena Shoup notified Plaintiff that he was
       being terminated, per direction of Corporate HR,due to testing positive
       for his prescribed usage of marijuana. Shoup was aware of Plaintiffs
       medical marijuana card.
17.    Plaintiff has exhausted his administrative remedies by timely filing a
       charge of discrimination on or around June 3, 2020. The EEOC issued
       Plaintiff's right to sue letter on August 19, 2020, and Plaintiff received


                                        3
 Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 8 of 20
   Case 5:20-cv-01008-PRW Document 1-1 Filed 10/05/20 Page 4 of 5




      such letter thereafter. This lawsuit is timely filed within ninety days of
      Plaintiffs receipt of his right to sue letter.
18.   Under the statutes mentioned, Plaintiff is entitled to compensation for
      all lost wages and benefits arising from the termination.
19.   Defendant terminated Plaintiff because of his on-the-job injury, because
      of Plaintiffs disability or that Defendant regarded Plaintiff as disabled,
      because Plaintiff requested a reasonable accommodation related to his
      injury, and/or because of Plaintiffs status as a medical marijuana card
      holder,
20.   Because the actions of Defendant were willful, malicious, or in reckless
      disregard for Plaintiffs rights, Plaintiff is entitled to an award of
      punitive damages.
                                    PRAYER
      The actual damages under Plaintiff's claims exceeds Ten Thousand
Dollars ($10,000.00).
      WHEREFORE,Plaintiff prays that this Court enter judgment in favor
of the Plaintiff and against the Defendant and assess an award of actual,
compensatory, liquidated, and punitive damages together with pre- and post-
judgment interest, costs, attorneys' fees, and such other relief as this Court
may deem equitable and appropriate.
RESPECTFULLY SUBMITTED THIS 11th DAY OF SEPTEMBER 2020




                                        4
Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 9 of 20
 Case 5:20-cv-01008-PRW Document 1-1 Filed 10/05/20 Page 5 of 5




                            VD. Colby Addison,
                             Leah M. Roper, OBA # 32107
                             CENTER FOR EMPLOYMENT LAW
                             1133 N,Portland Ave
                             Oklahoma City, OK 73107
                             Office: 405.252.1180
                             coltwatenterforemplovmentlaw.com
                             leahocenterforemplo_y_mentlaw.com
                             ATTORNEYS FOR PLAINTIFF

                              ATTORNEY LIEN CLAIMED




                               5
Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 10 of 20
      Case 5:20-cv-01008-PRW Document 1-2 Filed 10/05/20 Page 1 of 1




   I N THE DISTRICT COURT OF OKLAHOMA rii.m.v UN
                STATE OF OKLAHOMA                DISTRICT COURT
                                         OKLAHOMA COUNTY
SEAN MICHAEL ARVELO.
                                                                                  SEP 1 1 2020
                 '
                 l la int i ff.
                                                                                RICK WARREN
                                                  Case No. CJ-                    COURT CLERK
                                                                          108
 EL.I.AoT F.:I:EC:TRW SUPPLY.                            (.1
                                                                    202n -4308
                 Defendant.

                            ENTRY OF     AP_REARA.nE.
'ro      Clerk ui this Court and all parties of record:
           l wrchy ',liter my appea1 .1 lice as onmsel in this ease tbr Plaintiff.
          I certify that I am admitted to practice in this Court.




Respectfully submitted this i..____ day of 14::) ,I..             .2020.


                                          !          ;


                                        J ah  11. Roper. Ol3A 4- :32107
                                         THE CENTER HMI EN.1131AiNMENT LAW
                                         1 1:3,3N. Portland Ave.
                                         Oklahoma City. OK 7:3107
                                         Telephone: 405.2152.1180
                                                               krt....i.11,• 111..]!kW.0.11   n
                                         ArmitNEY FOR PLAINTIFF




                                                                      EXHIBIT
                                                                              2
     Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 11 of 20
       Case 5:20-cv-01008-PRW Document 1-3 Filed 10/05/20 Page 1 of 1




   IN THE DISTRICT COURT OF OKLAHOMA COUNTY
               STATE OF OKLAHOMA
                                      FILED IN DISTRICT
SEAN MICHAEL ARVELO,                    OKLAHOMA        COURT
                                                                                                COUNTY
                Plaintiff,                                                  SEP 1 1 2020
V.                                            Case No. CJ-          RICK WARREN
                                                                     C     OURT CLERK
ELLIOT ELECTRIC SUPPLY,                                          108                           7
                                                                       •••••••••••*.......4..••• 1•MMO
                                                                                                                    A
                                                                                                      MM•••••••••....
                                                                                                                    .



INC.,                                                        - 2020 4308
               Defendant.

                       ENTRY OF APPEARANCE

To the Clerk of this Court and all parties of record:
        I hereby enter my appearance as counsel in this case for Plaintiff.
        I certify that I am admitted to practice in this Court.




R espectfully submitted this 11th       day of September ,2020.




                                     D. Colby Addison, OBA #32718
                                     THE CENTER FOR EMPLOYMENT LAW
                                     1133 N. Portland Ave.
                                     Oklahoma City. OK 73107
                                     Telephone: 405.252.1180
                                     col byweenterforemplovmentlaw.com
                                     ATTORNEY FOR PLAINTIFF




                                                                 EXHIBIT
                                                                       3
       Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 12 of 20
OSCN Case Details                                                        Page 1 of 5
          Case 5:20-cv-01008-PRW Document 1-4 Filed 10/05/20 Page 1 of 5




               OKLAHOMA
                Mate Courts Network
The information on this page is NOT an official record. Do not rely on the correctness or completeness of
this information. Verify all information with the official record keeper. The information contained in this report
is provided in compliance with the Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is
governed by this act, as well as other applicable state and federal laws.

    IN THE DISTRICT COURT IN AND FOR OKLAHOMA COUNTY, OKLAHOMA

                                                                             No. CJ-2020-4308
                                                                            (Civil relief more than $10,000: WRONGFUL
  Sean Arvelo,
                                                                            TERMINATION)
          Plaintiff,
  v.
                                                                              Filed: 09/11/2020
  Elliot Electric Supply, Inc,
          Defendant.
                                                                              Judge: Timmons, Aletia Haynes


 PARTIES
Arvelo, Sean, Plaintiff
Elliot Electric Supply, Inc, Defendant



 ATTORNEYS
 Attorney                                                                    Represented Parties
 ADDISON, D COLBY (Bar #32718)                                               Arvelo, Sean
 THE CENTER FOR EMPLOYMENT LAW
 1133 N. PORTLAND AVE.
 OKLAHOMA CITY, OK 73107



 EVENTS
  None


  ISSUES
 For cases filed before 1/1/2000, ancillary issues may not appear except in the docket.


                                                                                                              EXHIBIT
                                                                                                                4
 https://www.osen.net/dockets/GetCaseInformation.aspx?db=oklaboma&number—CJ-2020-... 10/5/2020
       Case
00CN Case     5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 13 of Page
          Details                                                      20 2of5
          CaSg5:2O-CV-010O8-PRVV Document 1-4 Filed 10/05/20 Page 2Of5



Issue #t       Issue: WRONGFUL TERMINATION (TERM|N/(TE)
               Filed By: Ane|o.8ean
               Filed Date: 09/11/2020

               Party Name          Disposition Information
                                   Pending.


~~~~~~~~~~
~~~~~~x~~~u


Date       Code          Description                                   Count Party Amount

09-11-2020 TEXT         CIVIL RELIEF MORE THAN $10.O0OINITIAL


09-11-2020 TERMINATE    WRONGFUL TERMINATION

09-11-2020 DMFE         DISPUTE MEDIATION FEE                                          $ 7.00

09-11-2020 PFE1         PETITION

09-11-2020 PFE7         LAW LIBRARY FEE

09-11-2020 OCISR        OKLAHOMA COURT INFORMATION SYSTEM
                        REVOLVING FUND

09-11-2020 OCJC         OKLAHOMA COUNCIL ONJUDICIAL
                        COMPLAINTS REVOLVING FUND

00-11-2020 {}CASA       OKLAHOMA COURT APPOINTED SPECIAL                               $5.00
                        ADVOCATES

0-11-2020SSFCHGCPC SHERIFF'S SERVICE FEE FOR COURTHOUSE                               $ 10.00
                   SECURITY PER BOARD OF COUNTY
                   COMMISSIONER

00-11-2020 CCADK4|NC8F COURT CLERK ADMINISTRATIVE FEE ON                               $ 1.0O
                       COURTHOUSE SECURITY PER BOARD OF
                       COUNTY COMMISSIONER

09-11-2020 CCADK4|NO155 COURT CLERK ADMINISTRATIVE FEE DN$1.55
                        COLLECTION

09-11-2020 SJFIS         STATE JUDICIAL REVOLVING FUND -


09-11-2020 DCADMIN155 DISTRICT COURT ADMINISTRATIVE FEE DN
                      $1.55 COLLECTIONS

09-11-2020 DCADMIN05     DISTRICT COURT ADMINISTRATIVE FEE ON$5                        $0.75
                         COLLECTIONS




                                                               ,nun-iber=CJ-2O20-... 10/5/2020
https:Hwww.osen.net/dockets/GetCaselnformation.aspx?db=oklahoma&
       Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 14 of Page
OSCN Case Details
                                                                         20 3 of 5
          Case 5:20-cv-01008-PRW Document 1-4 Filed 10/05/20 Page 3 of 5



Date       Code          Description                                  Count Party Amount

09-11-2020 DCADMINCSF DISTRICT COURT ADMINISTRATIVE FEE ON                           $ 1.50
                      COURTHOUSE SECURITY PER BOARD OF
                      COUNTY COMMISSIONER

09-11-2020 CCRMPF        COURT CLERK'S RECORDS MANAGEMENT AND                       $ 10.00
                         PRESERVATION FEE

09-11-2020 CCADM I NO4   COURT CLERK ADMINISTRATIVE FEE ON                            $ 0.50
                         COLLECTIONS

09-11-2020 LTF           LENGTHY TRIAL FUND                                          $ 10.00

09-11-2020 SMF           SUMMONS FEE(CLERKS FEE)                                     $ 10.00

09-11-2020 P             PETITION
                         Document Available (#1047696354) STIFF
                          ; IPDF

09-11-2020 EAA           ENTRY OF APPEARANCE ATTORNEY FOR
                         PLAINTIFF
                                                          :TIFF
                         Document Available (#1047704167) OF
                            PDF

09-11-2020 EAA           ENTRY OF APPEARANCE ATTORNEY FOR
                         PLAINTIFF
                         Document Available (#1047704163) D TIFF
                            PDF

09-11-2020 TEXT          OCIS HAS AUTOMATICALLY ASSIGNED JUDGE
                         TIMMONS, ALETIA HAYNES TO THIS CASE.

09-11-2020 ADJUST        ADJUSTING ENTRY: MONIES DUE TO AC09-                         $ 6.31
                         CARD ALLOCATION




 https://www.osen.net/dockets/GetCaseInformation.aspx?db=oklahoma&number=0-2020-... 10/5/2020
       Case
O8CN Case     5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 15 of Page
          Details                                                        20 4of5
          Case 5:20-cv-01008-PRW Document 1-4 Filed 10105/20 Page 4 of 5



Date       Code          Description                                    Count Party Amount

09-11-2020 ACCOUNT      ADJUSTING ENTRY: MONIES DUE TOTHE
                        FOLLOWING AGENCIES REDUCED BYTHE
                        FOLLOWING AMOUNTS:
                        CJ-2020-4308:AC80 COURT CLERK'S RECORDS
                        MANAGEMENT AND PRESERVATION FEE -$0.25
                        CJ-2U20-43O8:AC88 SHERIFF'S SERVICE FEE
                        FOR COURT HOUSE SECURITY -$U.25
                        CJ-202O-4308:AC81 LENGTHY TRIAL FUND
                        -$0.25
                        CJ-2020-43U8:AC78OC|G REVOLVING FUND
                        -$0.83
                        CJ'2020-43O8:ACO7 DISTRICT COURT
                        REVOLVING FUND -$0.07
                        CJ-2O2U-4308:AC65 STATE JUDICIAL
                        REVOLVING FUND, INTERPRETER SVCS-$O.02
                        CJ-202O-4308:ACG4 DISPUTE MEDIATION FEES
                        CIVIL ONLY '$O.18
                        CJ-2U20'43OO:AC5Q COUNCIL {}NJUDICIAL
                        COMPLAINTS REVOLVING FUND -$O.04
                        CJ'2U20-4308:AC58 OKLAHOMA COURT
                        APPOINTED SPECIAL ADVOCATES -$O.13
                         CJ-2O20-4308:AC31 COURT CLERK REVOLVING
                         FUND -$0.05
                         CJ-202O-4308:AC23 LAW LIBRARY FEE CIVIL
                         AND CRIMINAL -$0.15
                         CJ-2020-4308:AC01 CLERK FEES -$4.2&




https://www.oscn.net/dockets/GetCaselnformation.aspx?db=oklahoma&nun-iber=CJ-2O20-... 10/5/2020
       Case
OSCN Case     5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 16 of 20
          Details                                                      Page 5of5
          CDSe5:20-CV-01U08-PRVV Document 1-4 Filed 10/05/20 Page 5Df5



Date      Code           Description                                   Count Party Amount

09-11-2020 ACCOUNT      RECBPT#                  ON 09/11/2020.
                        PAY{}R: ROPER/LEAH TOTAL AMOUNT PAID:$
                        25214.
                        LINE ITEMS:
                                      $10871DNAC01 CLERK FEES.
                        CJ-2020-4308: $6.31 ONACO9CARD
                        ALLOCATIONS.
                        CJ-2020-4308: $6.85ONAC23 LAW LIBRARY FEE
                        CIVIL AND CRIMINAL.
                        CJ-2020-4308: $1.S1DNAC31 COURT CLERK
                        REVOLVING FUND.
                        CJ-2820-4308:$4.87C)NACS8OKLAHOMA
                        COURT APPOINTED SPECIAL ADVOCATES.
                        {}J'2020-4308: $1.51{}NAC5Q COUNCIL DN
                         JUDICIAL COMPLAINTS REVOLVING FUND.
                        CJ-2020-4308: $8.82(}NAC84DISPUTE
                         MEDIATION FEES CIVIL ONLY.
                         CJ-2020-4308: $8.43ONAC65 STATE JUDICIAL
                         REVOLVING FUND, INTERPRETER SVCS.
                         CJ-2020-4308: $2.41 ON ACG7 DISTRICT COURT
                         REVOLVING FUND.
                         CJ-2820-4308:$24.37(}NAC7D{}C|GREVOLVING
                         FUND.
                         CJ'2020-4308: $0.75ONAC81 LENGTHY TRIAL
                         FUND.
                         CJ-2020-4308: $8.75ONAC88SHERIFF'S
                         SERVICE FEE FOR COURT HOUSE SECURITY.
                         CJ-2020-4308: $U.75ONAC8S COURT CLEFlK^G
                         RECORDS MANAGEMENT AND PRESERVATION
                         FEE.




https:Hwww.oscn.net/dockets/GetCaselnformation.aspx?db=oklaboma&nuiiiber=CJ-2020-... 10/5/2020
                         Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 17 of 20
1S 44 (Rev..06/17)
                              Case 5:20-cv-01008twebna                                             kftEvici           10/05/20 Page 1 of 2

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974,is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM.)

I.(a) PLAINTIFFS                                                                                    DEFENDANTS
SEAN ARVELO                                                                                       ELLIOT ELECTRIC SUPPLY, INC.

  (b) County ofResidence of First Listed Plaintiff         Oklahoma                                 County of Residence ofFirst Listed Defendant
                            (EXCEPTIN U.S. PLAINTIFF CASES)                                                              (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                    NOTE: IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                            THE TRACT OF LAND INVOLVED.

                                                                                                     Attorneys afKnowiii.
 (901 eitWa'aissgq7,T..vA'6 gra6adr,regktgrUbffinployment Law
D.                                                                                                Allen Hutson, Melissa R. McDuffey, Crowe & Dunievy, PC
1 133 N. Portland Ave, Oklahoma City, OK 73107                                                    324 N. Robinson Ave., Ste 100, Oklahoma City, OK 73102
Phone: 405-252-1180
II. BASIS OF JURISDICTION (Place an "X"in One Box Only)                                II CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X"in One Box for Plaintiff
                                                                                               (For Diversity Cases Only)                                     and One Boxfor Defendant)
      U.S. Government             X 3 Federal Question                                                                  PTF     DEF                                         PTF      DEF
        Plaintiff                       (U.S. Government Not a Party)                      Citizen ofThis State         0 1     CI 1     Incorporated or Principal Place      0 4 04
                                                                                                                                           ofBusiness hi This State

CI 2 U.S. Government              0 4 Diversity                                            Citizen ofAnother State      02       0 2 Incorporated and Principal. Place        O 5     05
        Defendant                      ( Indicate Citizenship ofParties in Item III)                                                    ofBusiness In Another State

                                                                                           Citizen or Subject ofa       0 3      0 3 Foreign Nation                          06       06
                                                                                             Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Box Onll                                                                                  Click here for: Nature of Suit Code Descriptions.
      CONTRACT                             TORTS                                            . FORFEITURE/PENALTY                   BANKRUPTCY                 , OTHER STATUTES
0 110 Insurance                      PERSONAL INJURY               PERSONAL INJURY 0 625 Drug Related Seizure              0 422 Appeal 28 USC 158          0 375 False Claims Act
0 120 Marine                      0 310 Airplane                0 365 Personal Injury -         ofProperty 21 USC 881 0 423 Withdrawal                      0 376 Qui Tam (31 USC
0 130 Miller Act                  CI 315 Airplane Product              Product Liability 0 690 Other                              28 USC 157                        3729(a))
0 140 Negotiable Instrument              Liability              0 367 Health Care/                                                                          .0 400 State Reapportionment
0 150 Recovery of Overpayment 0 320 Assault, Libel &                  Pharmaceutical                                          PROPERTYRIGHTS                0 410 Antitrust
      & Enforcement ofJudgment           Slander                      Personal Injury                                      CI 820 Copyrights                0 430 Banks and Banking
0 151 Medicare Act                CI 330 Federal Employers'           Product Liability                                    0 830 Patent                     .0 450 Commerce
0 152 Recovery ofDefaulted                Liability             CI 368 Asbestos Personal                                   0 835 Patent - Abbreviated       0 460 Deportation
      Student Loans               0 340 Marine                         Injury Product                                             New Drug Application      0 470 Racketeer Influenced and
     (Excludes Veterans)          0 345 Marine Product                  Liability                                          0 840 Trademark                         Corrupt Organizations
0 153 Recovery of Overpayment             Liability               PERSONAL PROPERTY                   LABOR                   SOCIAL SECURITY               0 480 Consumer Credit
      of Veteran's Benefits       0 350 Motor Vehicle           CI 370 Other Fraud       CI 710 Fair Labor Standards       0 861 I-11A t 1395ff)            0 490 Cable/Sat TV
CI 160 Stockholders' Suits        0 355 Motor Vehicle           0 371 Truth in Lending           Act                       CI 862 Black Lung(923)           0 850 Securities/Commodities/
0 190 Other Contract                     Product Liability      0 380 Other Personal     0 720 Labor/Management            0 863 DIlk'ClD1WW (405(g))               Exchange
CI 195 Contract Product Liability 0 360 Other Personal                 Property Damage           Relations                 0 864 SSID Title XVI             0 890 Other Statutory Actions
0 196 Franchise                          Injury                 0 385 Property Damage    0 740 Railway Labor Act           0 865 RSI(405(g))                 Cl 891 Agricultural Acts
                                  0 362 Personal Injury -              Product Liability 0 751 Family and Medical                                           0 893 Environmental Matters
                                         Medical Malpractice                                     Leave Act                                                  0 895 Freedom ofInformation
       REAL PROPERTY                   CIVIL RIGHTS              PRISONER PETITIONS':: 0 790 Other Labor Litigation         . FEDERAL TAX SUITS                      Act
0 210 Land Condemnation           0 440 Other Civil Rights         Habeas Corpus:        CI 791 Employee Retirement        0 870 Taxes(U.S. Plaintiff       0 896 Arbitration
0 220 Foreclosure                 0 441 Voting                  0 463 Alien Detainee            Income Security Act               or Defendant)              CI 899 Administrative Procedure
0 230 Rent Lease & Ejectment      CI 442 Employment             0 510 Motions to Vacate                                    0 871 IRS—Third Party                    Act/Review or Appeal of
0 240 Torts to Land               .0 443 Housing/                      Sentence                                                   26 USC 7609                       Agency Decision
0 245 Tort Product Liability             Accommodations         CI 530 General                                                                              0 950 Constitutionality of
0 290 All Other Real Property     X 445 Amer. wlDisabilities - 0 535 Death Penalty               IMMIGRATION                                                        State Statutes
                                         Employment                Other:                CI 462 Naturalization Application
                                  01 446 Amer,iv/Disabilities - 0 540 Mandamus & Other CI 465 Other Immigration
                                         Other                  0 550 Civil Rights               Actions
                                  0 448 Education               0 555 Prison Condition
                                                                0 560 Civil Detainee -
                                                                       Conditions of
                                                                       Confinement
V. ORIGIN (Place an "X"in One Box Onlvj
0 I Original       2 Removed from                   0 3       Remanded from            El 4 Reinstated or  CI 5 Transferred from 0 6 Multidistrict                    LI 8 Multidistrict
    Proceeding        State Court                             Appellate Court               Reopened              Another District                 Litigation -            Litigation -
                                                                                                                 (spec/ft)                         Transfer               Direct File
                                      Cite the U.S. Civil Statute under which you are filing(Do not citejurisdictional statutes unless diversity):
                       ADA,42 U.S.C. Section 12101 et seq
 VI. CAUSE OF ACTION Brief description of cause:
                       Alleged termination due to disability in violation of ADA
 VII. REQUESTED IN    13 CHECK IF THIS IS A CLASS ACTION            DEMAND $                                                           CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                     JURY DEMAND:               0 Yes          No

 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                                JUDGE                                                                              DOCKET NUMBER
 DATE                                                             SIGNATURE OF ATTORNEY OF RECORD
 10/05/2020                                                      s/Allen Hutson
 FOR OFFICE USE ONLY

    RECEIPT t                 AMOUNT                                  APPLYING 1FP                                  JUDGE                        MAG. JUDGE
                            Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 18 of 20
JS 44 Reverqe (Rev.06117)
                              Case 5:20-cv-01008-PRW Document 1-5 Filed 10/05/20 Page 2 of 2

                    INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                              Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974,is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
     only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
     then the official, giving both name and title.
 (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name ofthe county where the first listed plaintiff resides at the
     time of filing. In U.S. plaintiff cases, enter the name ofthe county in which the first listed defendant resides at the time of filing. (NOTE: In land
     condemnation cases, the county of residence of the "defendant" is the location ofthe tract of land involved.)
 (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
     in this section "(see attachment)".

IL       Jurisdiction. The basis ofjurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one ofthe boxes. If there is more than one basis ofjurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3)This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty ofthe United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE:federal question actions take precedence over diversity
         cases.)

HI.      Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2)Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3)Check this box for cases remanded to the district court for further action. Use the date ofremand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5)For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation — Direct File. (8)Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

 VI.     Cause of Action. Report the civil statute directly related to the cause of action and give a brief description ofthe cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

 VII.    Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

 VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
       numbers and the corresponding judge names for such cases.

 Date and Attorney Signature. Date and sign the civil cover sheet.
             Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 19 of 20



Falen Tames

From:                         okwd_ecf notice@okwd.uscourts.gov
Sent:                         Monday, October 05, 2020 5:09 PM
To:                           okwdecf@okwd.uscourts.gov
Subject:                      Activity in Case 5:20-cv-01008-PRW Arvelo v. Elliott Electric Supply Inc Notice of
                              Removal



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However,if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                              U.S. District Court

                                   Western District of Oklahoma[LIVE]

Notice of Electronic Filing

The following transaction was entered on 10/5/2020 at 5:09 PM CDT and filed on 10/5/2020
Case Name:           Arvelo v. Elliott Electric Supply Inc
Case Number:         5:20-cv-01008-PRW
Filer:               Elliott Electric Supply Inc
Document Number: 1

Docket Text:
NOTICE OF REMOVAL from The District Court of Oklahoma County, case number CJ-2020-
4308 filed by Elliott Electric Supply Inc.(Attachments:#(1) Exhibit 1 - Petition,#(2) Exhibit 2 -
Roper EOA,#(3) Exhibit 3 - Addison EOA,#(4) Exhibit 4 - Docket Sheet,#(5) Civil Cover
Sheet)(dtb)


5:20-cv-01008-PRW Notice has been electronically mailed to:

Allen L Hutson allen.hutson@crowedunlevy.corn, andrea.puckett@crowedunlevy.com,
cathy.weimer cD,crowedunlevy.com, ecf@crowedunlevy.com, falen.tames@crowedunlevy.com,
susanna,wilson &crow edunlev y.com,taren.black@crowedunlev .com

Leah M Roper leah@centerforernploymentlaw.com, deanne@centerforemploymentlaw.com,
docketing(ikenterforemploymentlaw.com

Melissa R McDuffey melissa.mcduffey(acrowedunlevy.com, andrea.puckett@crowedunlevy.com.,
cathy.weimer@crowedunlevy.com, ecf@crowedunlevy.com, falen.tames@crowedunlevy.com,
susan.n.a.wilsongcrowedunlevy.com, taren.black(cD,crowedunlevy.com
             Case 5:20-cv-01008-PRW Document 8-1 Filed 10/06/20 Page 20 of 20


D Colby Addison     colby(-&,centerforemploymentlaw.com, docketing@centerforemploymentlaw.corn

5:20-cv-01008-PRW Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1041971380 [Date=10/5/2020][FileNumber-4358966-0
][6202234ec2698816144e8131450dd20f7086e59b1934f9fd6d96b207df3lbcd34d9
 3ea28efc2895c27dafb6d60de9616ab2759e21109e6635992bf05d123700f]]
Document description:Exhibit 1 - Petition
 Original filename:n/a
 Electronic document Stamp:
[STAMP dcecfStamp_1D=1041971380[Date=10/5/2020][FileNumber=4358966-1
][92408f03baca9dec67704edb9602b5e4c379149b388959adbb44802e611da920f6c
 5debec0dad95982a21dc83c3eca92c94260a1972d0d4dc4a3c74521732c9b]]
 Document description:Exhibit 2 - Roper EOA
 Original filename:n/a
 Electronic document Stamp:
[STAMP dcecfStamp ID=1041971380 [Date=10/5/2020][FileNumber=4358966-2
][24bc226c6ecle4a28d43e23d5ccf8fd9634374c96bfb7fa0c9f5e946be98765802b
 df5cd8a6lbada286c659fadlf77df0Oce55c99fea55f50388b9dbOdff7fec]]
 Document description:Exhibit 3 - Addison BOA
 Original filename:n/a
 Electronic document Stamp:
[STAMP dcecfStampJD-1041971380 [Date=10/5/2020][FileNumber=4358966-3
][90e16ee132b084bbl7d240bda463bafdd35880adafblafc52a74feec4064810e2a2
 3f4b3e6bfbbbea74d37197243007d45ba77e96be75bc26556088871489176]]
 Document description:Exhibit 4 - Docket Sheet
 Original filename:n/a
 Electronic document Stamp:
[STAMP dcecfStamp_ID=1041971380 [Date=10/5/2020][FileNumber=4358966-4
 ][296c470f30990ac2dc81a930e4280bfdfbcfc4a80911803f14dcalf08457f48c047
 629167dcb26ea9967310b7b53d1b2064a949351638a933aff0bbaf4875963]]
 Document description:Civil Cover Sheet
 Original filename:n/a
 Electronic document Stamp:
[STAMP dcecfStamp_ID-1041971380 [Date=10/5/2020][FileNumber=4358966-5
 ][52e649e13a0526e356d1430bc0c7278dc9d35f59e60061fbf6c9bb854a8ccd1f387
 fe1a19e635d32f10e6e14093364969a0304e4592e0cf456dbb1e3d7487643]]
